United States Court of Appeals
                      For the First Circuit

No. 06-1815
                    UNITED STATES OF AMERICA,

                            Appellee,

                                  v.

                    JUAN M. CRUZADO-LAUREANO,

                      Defendant, Appellant.



                                ERRATA

     The opinion of this court issued on June 4, 2008 is amended as
follows:

     On page 14, line     12,   “Civil   Procedure   32”   should   read
“Criminal Procedure 32”